            Case 6:20-cv-00881-ADA Document 50 Filed 02/18/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

 SONOS, INC.,                                   §
                                                §
                  Plaintiff,                    §              C.A. 6:20-cv-00881-ADA
                                                §
 v.                                             §
                                                §
 GOOGLE LLC                                     §
                                                §
                  Defendant.                    §


  UNOPPOSED MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
          Plaintiff Sonos, Inc. files this Unopposed Motion for Leave to File a Second Amended

Complaint, withdrawing Sonos’s claim for infringement of U.S. Patent No. 9,219,460.

          Sonos sought leave to file an Amended Complaint on January 14, 2021, adding a claim for

infringement of U.S. Patent No. 10,848,885. ECF No. 39. The Court granted Sonos’s motion for

leave to amend on February 12, 2021, following a hearing. ECF No. 49. Sonos now seeks to

withdraw its claim for infringement of the ’460 Patent. The parties met and conferred regarding

Sonos’s request, and on February 17, 2021, Google confirmed that it does not oppose.

          Therefore, Plaintiff requests that the Court grant this unopposed Motion and allow Sonos

to file its Second Amended Complaint withdrawing Sonos’s claim for infringement of the ’460

Patent.

Dated: February 18, 2021                            Respectfully submitted,

                                                    /s/ Alyssa Caridis
                                                    Jeffrey L. Johnson
                                                    Texas Bar No. 24029638
                                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                    609 Main Street, 40th Floor
                                                    Houston, TX 77002
Case 6:20-cv-00881-ADA Document 50 Filed 02/18/21 Page 2 of 3




                              Telephone: 713.658.6400
                              Facsimile: 713.658.6401
                              jj@orrick.com

                              Clement Seth Roberts (pro hac vice)
                              California Bar No. 209203
                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                              405 Howard St.
                              San Francisco, CA 94105
                              Telephone: 415.773.5484
                              Facsimile: 415.773.5759
                              croberts@orrick.com

                              Bas de Blank (pro hac vice)
                              California Bar No. 191487
                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                              1000 Marsh Blvd.
                              Menlo Park, CA 94205
                              Telephone: 650.614.7343
                              Facsimile: 650.614.7401
                              bdeblank@orrick.com

                              Alyssa Caridis (pro hac vice)
                              California Bar No. 260103
                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                              777 South Figueroa St., Suite 3200
                              Los Angeles, CA 90017
                              Telephone: 213.612.2372
                              Facsimile: 213.612.2499
                              acaridis@orrick.com

                              George I. Lee (pro hac vice)
                              Illinois Bar No. 6225430
                              Sean M. Sullivan (pro hac vice)
                              Illinois Bar No. 6230605
                              Rory P. Shea (pro hac vice)
                              Illinois Bar No. 6290745
                              J. Dan Smith (pro hac vice)
                              Illinois Bar No. 6300912
                              LEE SULLIVAN SHEA & SMITH LLP
                              656 W. Randolph St., Floor 5W
                              Chicago, IL 60661
                              Telephone: 312.754.9602
                              Facsimile: 312.754.9603
                              lee@ls3ip.com
                              sullivan@ls3ip.com
Case 6:20-cv-00881-ADA Document 50 Filed 02/18/21 Page 3 of 3




                              shea@ls3ip.com
                              smith@ls3ip.com

                              Mark D. Siegmund
                              THE LAW FIRM OF WALT FAIR, PLLC
                              1508 North Valley Mills Drive
                              Waco, Texas 76710
                              Telephone: (254) 772-6400
                              Facsimile: (254)772-6432

                              ATTORNEYS FOR PLAINTIFF SONOS, INC.
